Honorable 0. N. Huwhreys               Opinion No.   M-   208
Acting Administrator, Texas
  Liquor Control Board                 Re:   Whether a permit or a
Austin, Texas                                license may be refused
                                             an applicant under Articles
                                             666-11 and 667-5, 2, V.P.C.,
                                             where the applicant is a
                                             United States citizen, but
                                             he was not such citizen
                                             a period of three years
                                             immediately preceding the
                                             filing of his application,
                                             although a Texas resident
                                             for three or more years
                                             during that time?
Dear Mr. Humphreys:
      The letter from your department requesting an Opinion
of this office reads, in part, as follows:
         "In Section 11 of Article I of the Texas Liquor
      Control Act (Article 666-11 of Vernon's Texas Penal
      Code) it is provided as follows:
            'The Board or Administrator may refuse to
            issue a permit . . .to any applicant. . .
            if it has reasonable grounds to believe
            and finds any of the following to be true:
            . . . (11). That the applicant is not a
            citizen of the United States or has not been
            a citizen of Texas for a period of three
             (3) years immediately preceding the filing
            of his application, . . .i'
          "In Section 5, 2, of Article II of the Texas Liquor
       Control Act (Article 667-5, 2 of Vernon's Texas Penal
       Code) it is provided as follows:




                              -looO-
Hon. 0. N. HumphreYS, Page 2, (M- 208



            I
                . The County Judge shall refuse to ap-
                    .   .   .

            prove the application for such license if
            he has reasonable grounds to believe and
            finds any of the following to be true: ....2.
            If a Distributor or Retailer: ....(e) That
            the applicant is not a citizen of Texas for
            a period of three (3) years irmnediatelypre-
            ceding the filing of his application. . .;I~
         "Our question is this: May an application for
      a permit or license be refused where the applicant
      is a citizen of the United States but has not been
      a citizen of the United States for a period of three
      years preceding the filing of his application and
      has been a resident of the State of Texas for a period
      of three or more years immediately preceding the
      filing of his application?"
      In DeGrasier v. Stephens, 191 Tex. 194, 105 S.W. 992
(1907), the court upheld a statutory requirement that an
;;I;zant for a retail liquor license be a citizen of the
       and also a resident of the county wherein the license is
issueA. The court said that the requirement did not contra-
vene the Privileges and Immunitites, Equal Protection, and/or
Due Process Clause, but was calculated to aid in regulating
the liquor traffic, by rendering the licensee subject to pro-
cess where suit is brought on his bond, and by facilitating
the.determination of his other qualifications to exercise his
license. cf: Ziffin v. Reeves, 308 U.S. 132 (1939).
      The provisions of the Texas Liquor Control Act that
require a natural person, or a partnership composed of natural
persons, or an association of natural persons to be resident
citizens of Texas for three (3) years innnediatelypreceding
the filing of an application in order to be eligible to receive
a permit or license have been held constitutional in Attorney
General's Opinion No. C-427 (1965).

      The question now presented requires a definition of the
term "citizen of Texas". Section 43-B,  of Article I of the
Texas Liquor Control Act (Article 666-43B, V.P.C.) provides
as follows:
         "When the terms 'citizen of Texas' and 'citizen
      of this state' are used in this Act, they shall
      mean not only citizenship in Texas, as required by
      this Act, but shall also require citizenship in
      the United States."

                                -lool-
Hon. 0. N. Humphrey9    Page 3,   (M-       208


      When Section 43-B of Art. I is read into Section 11
of Article I and Section 5, 2 of Article II of the Texas
Liquor Control Act, it becomes apparent that the application
may be refused unless the applicant has been both a citizen
of the United States and a citizen of Texas for a period of
three (3) years immediately preceding the filing of his
application.
      Therefore, in answer to your specific question, it is
the opinion of this office that an application for a permit
or license may be refused where the applicant is now a citizen
of the United States, but has not been a citizen of the United
States for a period of three (3) years immediately preceding
the filing of his application, although he has been a resident
of the State of Texas for a period of three (3) or more years
immediately preceding the filing of his application.
                             SUMMARY
         An application for a permit or license may be
      refused under Article 666-11 and 667-5, 2, V.P.C.,
      where the applicant is a United States citizen, but
      he was not'such a citizen for a period of three (3)
      years immediately preceding the filing of his appli-
      cation although a Texas resi ent for three (3) or
      more years during that




Prepared by Douglas H. Chilton          y
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
W. V. Geppert
Lonny Zwiener
Arthur Sandlin
Jack Sparks
STAFF LEGAL ASSISTANT
A. J. Carubbi, Jr.


                             -1002-